Citation Nr: 1117624	
Decision Date: 05/06/11    Archive Date: 05/17/11	

DOCKET NO.  06-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.
 

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to November 1967.  He also had multiple periods of Reserve service with the Navy in the years thereafter until his retirement in 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the VARO in Houston, Texas, that, in pertinent part, denied entitlement to service connection for hypertension.  

The case was previously remanded by the Board for further development in May 2008 and again in May 2009.  For reasons set forth below, the appeal is again remanded to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

Following the Board's most recent remand in 2009, records were received from the appropriate service department.  They reflect that the Veteran had 17 years, 11 months and 12 days of total inactive Federal service.  He had 7 years, 4 months and 21 days of total active Federal service.  The information from the service department shows the Veteran's record of Naval Reserve service to be between 1974 and 1988.  However, information prior to September 1977 is not of record.  The days for which the Veteran was credited for active duty for training between 1977 and 1988 do not represent a significant amount of time during any of those years.  

The Veteran was accorded an examination by a VA physician in March 2010.  The examiner indicated it was not clear from the records when the Veteran was actually started on medication for high blood pressure.  It was noted that in his application for benefits, the Veteran stated that his disability began in "00/00/88."  As to when he began treatment for the disability, the Veteran indicated "01/00/04."  The examiner noted that the earliest recorded blood pressure elevation in the claims file was dated in December 1982, a time many years following the Veteran's years of active service.  The examiner went on to say that he was "unable to state, without resort to speculation and conjecture, whether his [the Veteran] blood pressure had its origin during the Veteran's active service with the U.S. Navy or U.S. Naval Reserve.  This will have to be administratively decided by the rater."  

An examiner's conclusion that a diagnosis is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be too speculative for the examiner to render an opinion as to the etiology or diagnosis is fraught with ambiguity.  See Jones v. Shinseki, 23 Vet. App. 281 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Also, it must be clear from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably eliminate the medical analysis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  "When the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Jones v. Shinseki, supra.  

As noted above, the Veteran himself has given little information.  Other than mentioning hypertension in his claim, he has given no indication as to why he believes he has hypertension that is attributable to his military service.  

Additionally, the information from the service department refers to the Veteran's periods of Reserve service between 1974 and 1988.  However, the available records do not refer to any Reserve service that took place before September 1977.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:

1.  The Veteran should be contacted and asked to provide a statement as to why he believes that he has hypertension that is attributable to his several years of active service between 1961 and 1967 and/or his periods of active service with the Naval Reserves in the years thereafter.  He should be asked to provide information as to exactly when he began taking medication for high blood pressure and provide information as to any health care providers, VA and non-VA, who treated him for hypertension in the years since his separation from active service in November 1967.  Copies of medical records from all identified providers should be obtained and incorporated into the claims file.  If attempts to obtain these records are not successful, the Veteran should be informed of this and it should be so documented in the claims file.  

2.  The service department should be contacted and asked to provide any information with regard to whether the Veteran had any periods of Reserve service prior to September 1974.  Any records with regard to the Veteran's periods of Naval Reserve service should be associated with the claims file.  If there are no records indicating service prior to September 1974, this should be so indicated.  

3.  The examiner who performed the March 2010 examination, if available, should be asked to provide an addendum opinion regarding the rationale for stating that it would be too speculative to opine as to the etiology of the Veteran's hypertension.  If he cannot reach a conclusion without resorting to speculation again, he should so explain why such a response is too speculative in nature and so outside the norm that an opinion cannot be provided.  If he is unable to do so, the claims file should be reviewed by another VA physician knowledgeable in cardiovascular disorders for the purpose of providing an opinion as to whether the Veteran currently has hypertension, and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service.  If that examiner cannot reach such a conclusion without resorting to speculation, he or she should explain why such a response would be too speculative.  

4.  Thereafter, the issue of entitlement to service connection for hypertension should be readjudicated.  If the issue sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response, before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





